In the
 United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 02-2683
CHRISTOPHER S. HALL,
                                              Plaintiff-Appellant,
                                 v.

ALLEN BENNETT and STAN RUSSELL,
                                           Defendants-Appellees.

                          ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
     No. IP 99-1125-CM/S—Larry J. McKinney, Chief Judge.
                          ____________
     ARGUED MAY 19, 2004—DECIDED AUGUST 12, 2004
                     ____________



  Before CUDAHY, RIPPLE, and WILLIAMS, Circuit Judges.
  CUDAHY, Circuit Judge. After receiving a severe electrical
shock while working as an electrician at the Correctional
Industrial Facility in Pendleton, Indiana, inmate Christopher
Hall sought to hold supervisors Stan Russell and Allen
Bennett liable under 42 U.S.C. § 1983 and state law.
Concluding that Hall lacked evidence that the defendants
had knowingly placed him in a dangerous situation, the
district court granted summary judgment on the federal
deliberate-indifference claim and then relinquished sup-
2                                                No. 02-2683

plemental jurisdiction over the state-law negligence claim.
We vacate the district court’s judgment and remand for
further proceedings.
  From June to August 1997, Hall worked in the Food
Industry Plant, where Russell was the plant engineer. Hall
performed regular maintenance duties, primarily as an
electrician. Hall and another inmate worked under the su-
pervision of Bennett, the electrician foreman. On July 29,
1997, Russell directed Bennett’s team to locate an electrical
circuit in the plant capable of handling the additional load
of another machine. What happened next is disputed.
  According to Hall, he was assigned to do electrical work
even though he was not a journeyman electrician. Before
commencement of the July 29 task, Hall alleges that the
team first asked Russell to let them perform the work after
hours with the power off, but Russell refused, citing his
desire to reduce overtime costs. To begin the assignment,
the team obtained a circuit tracer, a voltage meter, and
lineman’s pliers with protective insulation on the handles.
Hall insists that he also asked Bennett for protective gloves
but was refused. Hall and Bennett then climbed above the
ceiling of the plant and began testing the electric lines. Hall
says that his first task with respect to each potential circuit
was to attach the circuit tracer by stripping the insulation
from the line and attaching alligator clips to the exposed
wire. While he did this, Hall insists, Bennett stayed by his
side instead of climbing down to shut off the power. Hall
was using lineman’s pliers to strip the insulation from a live
480-volt line in order to attach the tracer’s alligator clips
when current from the line entered his left middle finger
and exited his left knee. Hall was knocked unconscious. He
later surmised that the current had traveled into his hand
because of a slit in the protective insulation covering the
grips on the pliers, but he was never able to examine the
pliers to confirm his suspicion. Bennett, says Hall, came to
his cell afterward and apologized, taking responsibility for
No. 02-2683                                                 3

the incident. And, Hall notes, the day after his injury
Russell ordered new insulation for the pliers as well as
electrician’s gloves.
  Russell and Bennett deny much of Hall’s account. Accord-
ing to Bennett, he first asked Russell to authorize after-
hours work only to prevent an accidental power outage
elsewhere in the plant, and not because of safety issues
concerning the team. Additionally, Bennett claims that
when the team gathered the necessary equipment, Hall
declined his offer of leather gloves. And, Bennett contends,
Hall was not shocked until after he had tested numerous
lines. Bennett maintains that, once they identified a circuit
for testing, he went to the Mechanical Room to locate the
circuit breaker that would shut off electricity to that line.
As Bennett turned off the breakers one at a time, Hall was
to use a voltage meter to determine whether the line was
dead. That procedure, says Bennett, was being followed
when Hall was injured. Hall called out that the correct
circuit breaker had been located, and so Bennett returned
to the room where Hall was. At that point Hall began
stripping the insulation from the wire with the lineman’s
pliers and suffered the shock. Upon later inspection Bennett
noticed that the pliers had a thin slit in the protective
insulation on the grips. Russell, however, could not deter-
mine whether or not a crack existed in the pliers. Both
Russell and Bennett attest that Hall declared himself at
fault for his injury because he failed to verify that the line
was dead before stripping away the insulation. But of
course on summary judgment we resolve these factual
disputes and inferences in favor of Hall, as the nonmoving
party. Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003).
  In granting summary judgment, the district court con-
cluded that at most Hall could establish that the defendants
had acted negligently rather than with deliberate indiffer-
ence. The district court reasoned that Hall lacked evidence
that the defendants knew that requiring him to work
4                                                 No. 02-2683

without gloves would create a substantial risk to his safety.
Because the court inferred that the defective pliers must
have caused the injury, the court determined that, to
succeed on his deliberate-indifference claim, Hall would
have to prove that the defendants knew that the pliers had
defective insulation on the grips and that allowing Hall to
use the pliers without gloves would subject him to substan-
tial risk of harm. Finally, taking note of the circuit tracer,
the voltage meter and the pliers, the court reasoned that
the defendants had provided Hall with other “safety equip-
ment,” thus negating the inference of deliberate indifference
arising from the failure to supply protective gloves. The
court then declined to exercise supplemental jurisdiction
over the negligence claim.
   To prevail on a deliberate-indifference claim under the
Eighth Amendment, a plaintiff must produce evidence that
satisfies two elements. First, the danger to the inmate must
be objectively serious. Farmer v. Brennan, 511 U.S. 825, 834
(1994); Sherrod v. Lingle, 223 F.3d 605, 610 (7th Cir. 2000).
For the subjective prong, the defendants must have acted
with deliberate indifference. Farmer, 511 U.S. at 838.
Regardless whether the defendants intended harm, they
need only have known of a substantial risk to inmate safety
that they easily could have prevented but did not. Id. at
838; Case v. Ahitow, 301 F.3d 605, 605 (7th Cir. 2002). In
this case the defendants do not dispute that working on a
live electrical line without adequate protective equipment
presents an objectively serious risk to inmate safety; rather,
the defendants focus their defense on the subjective prong.
  Hall, though, contends that a jury may infer from the
record that the defendants knew, given the obviousness of
the risk, that he could be electrocuted as a consequence of
working on a live circuit of elevated voltage without protective
gloves. A risk can be so obvious that a jury may reasonably
infer actual knowledge on the part of the defendants suffi-
cient to satisfy the subjective component of the deliberate-
No. 02-2683                                                 5

indifference standard. Farmer, 511 U.S. at 842; Proffitt v.
Ridgway, 279 F.3d 503, 506 (7th Cir. 2002); Bagola v.
Kindt, 131 F.3d 632, 646 (7th Cir. 1997).
  It is the defendants’ failure to address this inference of
actual knowledge that undermines their argument. Rather
than responding to Hall’s contention that the risk was ob-
vious, the defendants continue to dispute Hall’s version of
events in complete disregard for the standards governing
summary judgment, which require that all facts and in-
ferences be viewed in favor of the nonmoving party. See
Payne, 337 F.3d at 770. And therein lies our central concern:
when we view all facts and inferences in favor of Hall, we
cannot conclude that there exists no disputed issue of ma-
terial fact with respect to the defendants’ knowledge of the
risk facing Hall.
  Once we accept Hall’s version of events as true for the
purposes of summary judgment, there is sufficient evidence to
establish that the defendants knew of the risk facing Hall.
Hall was refused protective gloves to protect himself from
being shocked while he worked. He was given the task of
attaching a circuit tracer to a 480-volt line by stripping the
wire bare, and Bennett, instead of turning the power off so
that Hall could safely complete that task, stood beside Hall
and watched as he stripped the live wire. Hall denies rep-
resenting himself to Russell as a journeyman electrician, so
we must assume that the defendants had no reason to
believe that Hall was adequately trained or fully qualified
as an electrician. Moreover, while the defendants offered no
evidence that even a qualified electrician would have
completed the task assigned to Hall without first donning
protective gloves, Hall submitted uncontroverted evidence
that a plant safety rule explicitly requires those performing
electrical work to first turn off the power. And Bennett, as
the electrician foreman, would have been aware of general
safety codes that compel those working on even low-voltage
circuits to wear insulated gloves when scrapping insulation on
6                                                No. 02-2683

a conductor known to be live. See NATIONAL ELECTRICAL
SAFETY CODE, 2002 ED.§ 443, at 238 (2001); D.C. WINBURN,
PRACTICAL ELECTRICAL SAFETY 103 (Occupational Safety
and Health Series No. 15, 1988) (summarizing relevant
sections of National Electrical Safety Code); JOHN CADICK,
ELECTRICAL SAFETY HANDBOOK 3.34-35 (1994) (listing rubber
gloves with leather protectors as among minimum safety
equipment recommended for making low-voltage safety mea-
surements). A jury could reasonably infer that the defendants,
because of their respective positions as plant engineer and
foreman electrician, were aware of the obviousness of the
risk and knew of the necessity of wearing protective gloves
when working on live wires carrying elevated voltages. See
Farmer, 511 U.S. at 842 (jury may infer knowledge from
circumstantial evidence alone); Delaney v. DeTella, 256 F.3d
679, 685 (7th Cir. 2001) (jury may infer from surrounding
circumstances that defendants had been exposed to infor-
mation regarding the risk); see also Collignon v. Milwaukee
County, 163 F.3d 982, 989 (7th Cir. 1998) (“[W]hat might not
be obvious to a lay person might be obvious to a professional
acting within her area of expertise.”). And the defendants
never made assertions to the contrary; indeed, they never
denied knowing that working on a live 480-volt line without
adequate protection against shock is inherently dangerous.
See Fruit v. Norris, 905 F.2d 1147, 1150-51 (8th Cir. 1990)
(explaining that “common sense” is relevant in deciding
obviousness of risk). Furthermore, the defendants’ argu-
ment that a jury could infer that Hall was solely at fault for
failing to shut off the power before working on the wire fails
upon consideration of a plant rule requiring inmates to do
the tasks that their supervisors assign, which instead
suggests that Hall had no ability to exercise this option
without the defendants’ permission.
  In addition, the district court’s conclusion that the other
“safety equipment”—the voltage meter, the circuit tracer,
and the pliers—provided by the defendants negated delib-
No. 02-2683                                                 7

erate indifference overlooks the disputed chronology. Regard-
less whether Hall was provided with other safety equip-
ment, in Hall’s version of events, his first assigned task
required protective gloves. Hall was directed to strip a live
wire of insulation, so that he could subsequently attach the
circuit tracer with alligator clips (and the defendants do not
dispute that the circuit tracer had to be attached to the wire
with alligator clips). Neither the voltage meter nor the
circuit tracer would be of any use for this initial task. And
regardless whether the slit in the pliers caused the injury
and whether the defendants knew about the slit, the
provision of insulated pliers does not save the defendants;
a jury could infer from the electrical safety code mandating
the use of protective gloves when cutting into the insulation
on live wires that the defendants knew pliers alone would
not protect Hall from the risk of electrocution. See Wallis v.
Baldwin, 70 F.3d 1074, 1075-77 (9th Cir. 1995) (finding
deliberate indifference where inmates were assigned to
clean attic known to contain asbestos with only face mask
for dust that explicitly warned of its inadequacy for use
with asbestos); Fruit, 905 F.2d at 1150-51 (obvious risk of
serious harm where inmates were exposed to raw sewage
without adequate protective gear inside a well with temper-
atures reaching 125 degrees).
  In sum, we conclude it was error to grant summary
judgment for the defendants on this record. Accordingly, we
VACATE the district court’s grant of summary judgment and
REMAND for further proceedings. In view of our resolution
of the deliberate-indifference claim, our remand necessarily
encompasses Hall’s state-law negligence claim as well.
8                                         No. 02-2683

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—8-12-04